Title: From George Washington to John Jay, 30 November 1789
From: Washington, George
To: Jay, John


          
            [New York] Monday November 30th 1789
          
          The President of the United States presents his best Compliments to the Chief Justice of the United States and his Lady, and encloses them Tickets for the Theatre this evening.
          As this is the last night the President proposes visiting the theatre for the season, he cannot deny himself the gratification of requesting the company of the Chief Justice and his Lady—altho’ he begs at the same time that they will consider this invitation in such a point of view as not to feel themselves embarrassed, in the smallest degree, upon the occasion, if they have any reluctance to visiting the theatre; for the President presents the tickets as to his friends who will act as is most agreeable to their feelings, knowing thereby that they will meet the wishes of the person who invites them.
        